PER CURIAM.
Shannon Miller was charged with two counts of possession of a controlled substance and one count of possession of paraphernalia. The circuit court granted Miller’s motion to dismiss the two possession of a controlled substance charges on the basis that section 893.13, Florida Statutes (2010), was unconstitutional. The State has appealed the dismissal. We reverse and remand for further proceedings. See State v. Adkins, 96 So.3d 412 (Fla.2012).
Reversed and remanded.
NORTHCUTT, CASANUEVA, and DAVIS, JJ., Concur.